        Case 19-00684     Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29           Desc Main
                                      Document     Page 1 of 11

                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE                                     )                 CHAPTER 13
                                          )
       EMELIDA CORDOVA,                   )                 CASE NO. 19-BK-06255
                                          )
                            DEBTOR.       )                 HON. TIMOTHY A. BARNES
_________________________________________)
                                          )
EMELIDA CORDOVA, ET AL.,                  )
                                          )
                            PLAINTIFFS,   )
       V.                                 )                 ADV. PROC. NO. 19-AP-00684
                                          )
CITY OF CHICAGO,                          )
AN ILLINOIS MUNICIPAL CORPORATION,        )                 HEARING DATE: AUGUST 6, 2020
                                          )                 HEARING TIME: 2:00 P.M.
                            Defendant.    )

                             CITY OF CHICAGO'S REPLY TO
                 UNITED STATES' MEMORANDUM OF LAW REGARDING THE
                  CONSTITUTIONALITY OF 11 U.S.C. § 362(a)(3) AS APPLIED
                         BY THE SEVENTH CIRCUIT [DOCKET 89]

         The City of Chicago (“City”), by its attorney, Mark A. Flessner, Corporation Counsel, replies to

United States Memorandum of Law Regarding the Constitutionality of 11 U.S.C. § 362(a)(3) As

Applied by the Seventh Circuit [Docket 89] (“U.S. Memorandum”). For the reasons stated below, the

arguments set forth in the U.S. Memorandum are incorrect or at best unpersuasive. This court should

conclude that Section 362(a)(3), as applied by the Seventh Circuit under Thompson v. General Motors

Acceptance Corp., 566 F.3d 699 (7th Cir. 2009), and In re Fulton, 926 F.3d 916 (7th Cir. 2019),

deprives the City of property without due process of law and thus violates the Fifth Amendment to the

Constitution, and grant the City's pending Motion to Dismiss [Docket 11] (“Motion”).



                                       I. STATUS OF FULTON

         The Seventh Circuit's ruling in Fulton is central to this proceeding. Fulton is currently on

                                                    1
     Case 19-00684        Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29             Desc Main
                                      Document     Page 2 of 11

appeal pursuant to a writ of certiorari granted by the Supreme Court. City of Chicago v. Fulton, case

no. 19-357 (S.Ct.). Although argument of the case was delayed by the pandemic, the case has now

been re-set for argument on October 13, 2020.            If Fulton is reversed, arguments regarding the

Constitutionality of its interpretation of Section 362(a(3) will be moot.

       At the time the U.S. Memorandum was originally drafted (see Docket 49 Exhibit A), the United

States had not taken a position on whether the City violated the automatic stay or whether Thompson

and Fulton were correctly decided. U.S. Memorandum at 5. Subsequently, it did take a position: the

United States filed an amicus brief in the Supreme Court case in support of the City, arguing for

reversal of Fulton. See Brief of Unites States as Amicus Curiae in Support of Petitioner, City of

Chicago v. Fulton, case no. 19-357 (S.Ct.), docketed February 10, 2020 (“Amicus Brief”).



                                            II. ARGUMENT

       Under the Seventh Circuit's reading of Section 363(a)(3), any creditor in possession of property

of a bankruptcy estate is required, immediately upon demand, to turn over that property to, in a Chapter

13 case, the debtor. The Seventh Circuit's ruling provides no opportunity prior to turnover to assert any

defenses or to obtain a judicial ruling on the propriety of turnover. The City has previously explained

how this scheme fails to provide due process. See Motion, pp. 14 et seq. The United States' arguments

to the contrary are inapposite and unpersuasive.

A. The City's Protected Property Interest

       The United States defends the statute as applied in this circuit first by asserting that the City has

not lost a protected property interest because its lien remains in some fashion after it loses its

possessory interest. This argument first attempts to avoid a key point: whatever the status of the City's

lien, the City is being deprived of possession. The property interest of possession itself is clearly a

protected property interest. See Connecticut v. Doehr, 501 U.S. 1, 12 (1991); Fuentes v. Shelvin, 407

                                                     2
     Case 19-00684         Doc 91      Filed 07/23/20 Entered 07/23/20 23:53:29         Desc Main
                                        Document     Page 3 of 11

U.S. 67, 84 (1972); Penn Cent. Corp. v. U.S. R.R. Vest Corp., 955 F.2d 1158, 1162 (7th Cir. 1992);

Saukstelis v. City of Chicago, 932 F.2d 1171, 1172 (7th Cir. 1991). Ignoring the property interest of

possession requires the court to ignore a number of Supreme Court cases where mere possession was

the protected property interest at issue. See, e.g., Fuentes, 407 U.S. at 84. The City is unquestionably

deprived of its possessory interest without any prior notice or hearing once a chapter 13 bankruptcy

petition is filed. No process is given at all before that is done.

       The United States glosses over this issue with a single footnote, U.S. Memorandum at p. 7 n.3,

alluding to the statement in United States v. Whiting Pools, Inc., 462 U.S. 198, 207 (1983), that

adequate protection rights “replace the protection afforded by possession[.]” That does not answer the

question here, because the whole point of the Thompson/Fulton ruling is that the City must give up

possession before it receives adequate protection. It loses its possessory interest without knowing

whether it will actually receive adequate protection if ordered—indeed, without any determination that

it is even possible for something other than possession to adequately protect its interest. Moreover,

Whiting Pools involved a proceeding under 11 U.S.C. § 542(a), and under Section 542, adequate

protection is a precondition for turnover.

       The United States also argues that the City's property interest is of insufficient significance for

the purposes of the three-part test of Mathews v. Eldridge, 424 US 319 (1976), under which the first

factor considered is the interest affected. The cases cited by the City above and in the Motion establish

that a possessory interest is subject to due process protection even when the deprivation is limited in

scope or for a limited period of time. But it can hardly be seriously suggested that the City's possessory

interest in an impounded vehicle is not significant and meaningful regardless of whether the City may

retain some sort of lien without it.

       The United States here makes the common error of disregarding the universe outside of

bankruptcy. There are mechanisms in bankruptcy to ensure that a creditor’s interest in collateral is

                                                       3
     Case 19-00684       Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29            Desc Main
                                     Document     Page 4 of 11

protected, at least in the context of the case (although those mechanisms are almost uniformly far more

effective in theory than in practice). But the very real threat to the City (or any other secured creditor

who loses a possessory lien) comes when the case is dismissed before completion, as most Chapter 13

cases are.

       The danger faced by the City upon losing its possessory interest is that, once he or she has

possession of a vehicle again, the case will be dismissed and the City will have lost its collateral

without having received payment of its debt. The vehicle in the meantime could be sold or destroyed,

and even if it were not, there is no clear mechanism to enforce the lien that the Seventh Circuit assures

us the City retains, and even if there were, that would also be dependent on locating the vehicle again.

Any order entered granting some measure of adequate protection, after the City has given up

possession, would be of similarly limited utility when the debtor is uncommunicative and

uncooperative and the vehicle is no longer readily at hand.

       These are not abstract or speculative dangers. This has been happening with regularity for

years. In fact, there have been multiple criminal cases in this district in which individuals have been

convicted of bankruptcy fraud offenses for running operations which take advantage of the potential for

abuse built into the Thompson/Fulton procedure. These individuals assisted owners of impounded cars

to file bankruptcy petitions for the sole purpose of retrieving possession of cars, after which the cases

were abandoned and ultimately dismissed on the trustee's or court's motions. These schemes have

continued for years, even after the conviction of Daniel Rankins in case number 13-cr-331. More

recently at least four other people have been convicted on similar schemes, including Delores Rankins

(Daniel Rankins' mother) and Fenton Flowers in case number 17-cr-778, and Shaun Grandison in case

number 18-cr-418 and and Damien Parker in case number 18-cr-419. Representative sentencing

memoranda from these cases are appended as Exhibits A (Daniel Rankins), B (Fenton Flowers) and C

(Shaun Grandison), and describe the violations and schemes perpetrated by the defendants. These

                                                    4
     Case 19-00684       Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29             Desc Main
                                     Document     Page 5 of 11

schemes work only because the City is deprived of its possessory interest in the vehicles upon filing of

a petition. And the cases in which these criminal defendants were involved are far from the only cases

following the pattern of file, obtain car, abandon case. The scenario is sadly common.

       Also, contrary to the United States' assertion, in the absence of possession the City does in fact

lose perfection of its lien. The Seventh Circuit’s assertion that the City can maintain perfection of its

lien absent possession, Fulton, 926 F.3d at 928, is simply an incorrect statement of Illinois law. Liens

are creatures of state law, and the Court of Appeals can interpret state law and those interpretations will

be binding on lower courts, but the Court of Appeals cannot add provisions to the Illinois Compiled

Statutes that are not there. Both of the methods of perfection identified by the court in Fulton—title

notation and recording with the Secretary of State—are governed by statute, and in each case, the

statutes allow for perfection by those methods only for certain specific liens, and the City’s liens are

unambiguously excluded.       See 625 ILCS 5/3-201(b) (liens of government units excluded from

perfection by notation on title), 810 ILCS 5/9-109 (applicability of Uniform Commercial Code,

providing for perfection by filing with Secretary of State). Under Illinois law, those methods are

unavailable to the City, and the Seventh Circuit cannot make a substantive change in Illinois state law

simply by proclamation. Similarly, the idea that the lien is perfected somehow by being acknowledged

in the bankruptcy court is unsupported and unsupportable. There is no circumstance in which parties

remote from a bankruptcy case are charged with knowledge of the contents of documents filed in that

case. No one purchasing a car from a private seller is required to research whether that person filed

bankruptcy, and consult the case file to determine whether somewhere in some document therein is

some provision that could have the effect of preserving a no-longer-apparent possessory lien.

       The United States refers to the City's secured status and the priority of its claim determined as

of petition date. That’s well and good while the case is pending, but statistically the case will most

likely be dismissed before completion and at that point whatever rights the City had in the bankruptcy

                                                    5
     Case 19-00684        Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29           Desc Main
                                      Document     Page 6 of 11

context become essentially meaningless. At that point, the City’s loss of its possessory interest

becomes a very real issue indeed. The United States here makes the common error of disregarding the

universe outside of bankruptcy. There are mechanisms in bankruptcy to ensure that a creditor’s interest

in collateral is protected, at least in the context of the case (although those mechanisms are almost

uniformly far more effective in theory than in practice). But the very real threat to the City (or any

other secured creditor who loses possession of collateral) comes when the case is dismissed before

completion, as most Chapter 13 cases are.

       The United States' contention that the City is not deprived of a protected property interest is

thus incorrect, and the United States suggestion that the City's loss of its possessory interest is not

significant or does not implicate important concerns is simply insupportable.

2. Risk of Erroneous Deprivation

       Risk of erroneous deprivation is the second part of the Matthews test, and the Thompson/Fulton

procedure presents a very substantial possibility that the City will be erroneously deprived of its

possessory interest. The United States does not seriously engage this issue, mainly making entirely

speculative arguments regarding what sort of adequate protection the City might be able to obtain, and

entirely speculative assertions that various after-the-fact remedies and procedures would be effective to

undo the damage. The question is not whether the City could get adequate protection or what form that

protection might take. The outcome of that analysis has nothing to do with whether in any given case

the City's loss of its possessory interest would be erroneous or not. Neither, for that matter, does the

availability of various other after-the-fact remedies such as stay relief or dismissal. An erroneous

deprivation is still an erroneous deprivation.

       The assertion by the U.S. that there is no indication that there will be many, if any, mistaken or

unfair deprivations under the current scheme is also extremely ill informed. This very case puts that on

full display. Multiple plaintiffs in this case were absolutely ineligible to be debtors in the first place

                                                    6
     Case 19-00684        Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29          Desc Main
                                      Document     Page 7 of 11

under 11 U.S.C. § 109(h) because they had not taken the required credit counseling course prior to

filing, including, for example, plaintiffs Gloria J. Lewis (17-bk-24051); Stephen Randal Banks, III (18-

bk-14402); Christina C. Thriston (18-bk-23628); Natasha Marie McDonald (18-bk-29560); Leo Paul

Reeder, Jr. (19-bk-1393); Krystle Chalmers (17-bk-24261); and Preal Jones (19-bk-043750). All of

these cases were dismissed because the debtor did not get credit counseling. Plaintiff Joyce Johnson

(16-bk-17084) filed her bankruptcy case in violation of an order from one of her prior cases barring her

from doing so. There was no way any of these cases could have moved forward and all were required

to be dismissed immediately, which they were. Clearly ineligible debtors and barred debtors have no

claim to the benefits that bankruptcy offers to legitimate debtors, such as turnover of property.

(Turnover would be inappropriate under 11 U.S.C. § 542(a) because no property is of any value or

benefit to an estate in a case that is destined for prompt dismissal.)

       In a world where a hearing is required prior to the court ordering the turnover of possession, the

City would have been able to present these issues, asked to have the cases dismissed immediately, and

no turnover order could have been justified. However, because the City receives no prior notice or

opportunity to be heard, the law unquestionably would have deprived the City of possession in at least

eight of these very bankruptcy cases by mistake. To put it another way, this is certainly not a

hypothetical issue. Deprivations that were mistaken and unfair would have occurred a number of the

cases currently at issue, and that only accounts for the most egregious examples, and not the more fact-

specific mistaken or unfair deprivations, such as when adequate protection (e.g., insurance on the car)

cannot be provided.

       The Mathews test requires an analysis of the chances of mistaken or unfair deprivation, and the

City doesn’t have to look beyond this very case to show that such deprivations happen frequently and

they are necessarily built into a system where no predeprivation process or safeguards whatsoever are

provided.

                                                      7
     Case 19-00684       Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29             Desc Main
                                     Document     Page 8 of 11

3. Interest of Party Seeking Deprivation

       The United States also asserts that the City’s interest is “merely” to generate revenue and

therefore is trivial and should be disregarded in the Mathews analysis. It is more than a little surprising

for the United States to argue that revenue generation is a trivial interest in the Mathews analysis. For

over 200 years, the position of the United States has been exactly the opposite when it is the

government that wants to generate the revenue.

       Since nearly the inception of the union, the federal government has argued in the context of due

process that revenue generation of such paramount importance that it should work as an anvil on the

scales in its favor. The Supreme Court has repeatedly held in the context of due process that revenue is

“the lifeblood of government, and [a] prompt and certain availability an imperious need.” Bull v.

United States, 295 U.S. 247, 259 (1935). The U.S. successfully argued long ago that “the need of the

government promptly to secure its revenues” weighed so heavily in its favor as to trump nearly all

other interest in the due process analysis. See United States v. Nat'l Bank of Commerce, 472 U.S. 713,

721 (1985) citing Phillips v. Commissioner, 283 U.S. 589, 596 (1931); see also, Franchise Tax Bd. of

California v. Hyatt, 538 U.S. 488, 498 (2003) (the power to generate revenue is an “essential attribute”

of a government). It should go without saying that a government, big or small, national or municipal,

cannot provide any services, essential or not, if it does not have revenue to pay for them. The United

States, in this proceeding only, now takes the position that generating revenue is not important.

Simultaneously, it states in its Amicus Brief in the Fulton Supreme Court case that it “is the Nation's

largest creditor,” i.e., it is owed money, and it “therefore has a substantial interest in the question

presented,” i.e., whether property must indeed be turned over immediately upon filing of a petition.

Amicus Brief at 1.

       And, revenue collection is not the City's only interest implicated here. Even the Seventh Circuit

in Fulton did not say that booting and impounding vehicles serves no law enforcement purpose. It said,

                                                    8
     Case 19-00684        Doc 91      Filed 07/23/20 Entered 07/23/20 23:53:29         Desc Main
                                       Document     Page 9 of 11

“on balance, this is an exercise of revenue collection more so than police power.” See In re Fulton, 926

F.3d 916, 930 (7th Cir. 2019). The law enforcement purpose of the program must still be considered a

substantial factor in the Mathews weighing of interests analysis. See Grant v. City of Chicago, 594 F.

Supp. 1441, 1447 (N.D. Ill. 1984) (When weighing the Mathews factors, the court held that “[t]he

enforcement is impossible if vehicle owners can repeatedly ignore with impunity the sanctions imposed

for violation of the ordinances. The boot provides an effective, and possibly the only feasible, means of

forcing repeat violators to pay for or contest the tickets they have received.”).

       The United States focuses on the Bankruptcy Code's goals of getting debtors back on their feet,

but in operation the Code undertakes a careful balancing of the interests of debtors and creditors in

furtherance of its goals. The City has powerful interests implicated in this matter, which the United

States mischaracterizes or ignores.



                                           C. CONCLUSION

       Ultimately, the interest of the City in booting and impounding vehicles clearly has a law

enforcement purpose that is extremely important to the Mathews test, see Grant, 594 F. Supp. at 1447,

but generating revenue also cannot simply be disregarded, and may be of even more significance.

Because such important government interests are served in holding possession of vehicles, that

property interest should not be taken and handed over to a private party on mere application with no

safeguards, and no prior notice or hearing. In weighing the City’s interests against those of merely

providing convenience to bankruptcy debtors so that they don’t have to file a pleading to get property

back, the City’s interest should prevail. And this is certainly true when the risk of mistaken and unfair

deprivation is so significant, and clearly present. Providing a predeprivation hearing is easy and there

are certainly no extraordinary circumstances here that warrant dispensing with that norm.

       Accordingly, for the reasons set forth here and in the City's Motion, the court should conclude

                                                     9
     Case 19-00684      Doc 91    Filed 07/23/20 Entered 07/23/20 23:53:29       Desc Main
                                  Document      Page 10 of 11

that the process required under Thompson and Fulton does not provide due process, and dismiss this

adversary proceeding.

Date: July 23, 2020                             Respectfully submitted,

Mark A. Flessner                                THE CITY OF CHICAGO
Corporation Counsel
Charles A. King                                 Mark A. Flessner
Assistant Corporation Counsel – Senior          Corporation Counsel
Chicago Department of Law
121 N. LaSalle St., Suite 400                   By:    /s/ Charles A. King
Chicago, IL 60602                                      Assistant Corporation Counsel – Senior
312-742-0019
chuck.king@cityofchicago.org




                                               10
  Case 19-00684       Doc 91     Filed 07/23/20 Entered 07/23/20 23:53:29           Desc Main
                                 Document      Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I, Charles A. King, an attorney, hereby certify that on July 23, 2020, I caused a copy of
the attached Reply to be served via the court’s electronic noticing system for Registrants on those
designated to receive such service as provided on the attached Service List.

                                                     /s/ Charles A. King

                                        SERVICE LIST
Registrants
(Via CM/ECF)

Ross H. Briggs                r-briggs@sbcglobal.net
Andrea H. Handel              andrea.handel@usdoj.gov




                                                11
